Citation Nr: 1037879	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) and major depressive disorder (MDD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1981 to March 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran requested a 
Travel Board hearing in her June 2005 VA Form 9, substantive 
appeal, but withdrew this request in a statement received in July 
2005.  In April 2008, the case was remanded for additional 
development and to satisfy notice requirements.  


FINDINGS OF FACT

1. The Veteran is not shown to have engaged in combat; there is 
no credible supporting evidence that a claimed in-service 
stressor occurred; any recorded diagnosis of PTSD is not based on 
a stressor event corroborated by independent and credible 
supporting evidence.

2. MDD was not manifested in service, and the Veteran's current 
MDD is not shown to be related to her service.


CONCLUSION OF LAW

Service connection for PTSD and MDD is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in 
the development of her claim. While she did not receive complete 
notice prior to the initial rating decision, a May 2008 letter 
provided essential notice prior to the readjudication of her 
claim.  Mayfield, supra.  Specifically, it provided the Veteran 
with the type of notice that is required in claims of PTSD based 
on personal assault, i.e., in compliance with 38 C.F.R. 
§ 3.304(f)(3) (2010), and explained the evidence VA was 
responsible for providing and the evidence she was responsible 
for providing.  This letter also informed her of disability 
rating and effective date criteria.  A June 2010 supplemental 
statement of the case (SSOC) readjudicated the matter after the 
Veteran and her representative were afforded an opportunity to 
respond, and further development was completed.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is 
cured by the issuance of fully compliant notification followed by 
readjudication of the claim).  Notably, the Veteran has not 
alleged that she was prejudiced because she did not receive 
notice of what was needed to substantiate her claim.  

The Veteran's service treatment records (STRs) and service 
personnel records are associated with her claims file, and 
pertinent postservice treatment records have been secured.  The 
RO arranged for a VA examination in June 2009 with an addendum 
opinion in June 2010.  The Board notes that its April 2008 remand 
requested that the examination be by a psychiatrist, but that the 
June 2009 examination and June 2010 addendum opinion were instead 
by a psychologist.  The examination report is complete, otherwise 
complies with the remand instructions, and nothing suggests that 
the examiner was not competent to perform the required 
examinations and testing.  Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007) (VA may satisfy its duty to assist by providing a 
medical examination conducted by someone who is able to provide 
"competent medical evidence") under § 3.159(a)(1)).  The June 
2010 addendum specifically responded to insufficiencies in the 
June 2009 VA examination report and ensured that all of the 
questions asked by the Board's remand were substantially 
answered.  Hence, the Board concludes that the June 2009 
examination was adequate and substantially complied with the 
Board's April 2008 remand instructions.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes); see also Dyment v. West, 13 Vet. 
App. 141 (1999) (remand is not required under Stegall v. West, 11 
Vet. App. 268 (1998) where there is substantial compliance with 
the Board's remand instructions).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met and the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).  Where the veteran did 
not engage in combat with the enemy, or the claimed stressors are 
not related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed stressors, 
and [her] testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

As a preliminary matter, the Board notes that the Veteran does 
not allege that she engaged in combat or that her stressor to 
support a diagnosis of PTSD is combat-related; rather, she claims 
she has PTSD due to personal assaults in service.  In a February 
2003 stressor statement, she described in detail a hazing and 
harassment incident in May 1981 (at Fort Leonard Wood, Missouri) 
and two sexual assault incidents in July 1981 (at Fort Gordon, 
Georgia) and in December 1981 (at Camp Red Cloud, Korea).  She 
stated she was sent to see a psychologist after the first 
incident, and provided the names of individuals involved in the 
aforementioned incidents, as well as the names of persons she 
confided in after each incident.  She also claimed she had 
bulimia and was a binge drinker for many years as a result of her 
alleged in-service personal assaults.

The Veteran's STRs show that on December 1980 service entrance 
physical examination, a clinical evaluation of the Veteran's 
psychiatric system was normal.  The associated report of medical 
history was likewise silent for psychiatric complaints.  In April 
1981, the Veteran indicated a desire to discuss "mental 
problems" with a physician's assistant.  It was noted that she 
had been recycled recently; situational anxiety was assessed, and 
a trial of Atarax medication was prescribed.  Subsequent STRs, 
including the Veteran's March 1983 service separation physical 
examination report and report of medical history, are silent for 
any complaints, findings, treatment, or diagnosis of a 
psychiatric disability, to include PTSD and MDD.

Service personnel records reflect that the Veteran received 
letters of commendation in August 1981 and May 1982, and a 
certificate of achievement in August 1982.  She was promoted in 
September 1982.  In December 1982, she underwent Article 15 
proceedings for willfully disobeying an order.

March 2002 to December 2003 VA treatment records show that in 
March 2002, the Veteran requested to see a psychiatrist claiming 
that she was depressed and had anxiety, and could not tell what 
was causing her symptoms.  She claimed she was tired of her life 
situation and had no job.  She indicated this was her first time 
seeing a psychiatrist.  During her session with the psychiatrist, 
the Veteran reported having a positive history of military sexual 
trauma, childhood and adult sexual trauma, childhood physical 
trauma, and other traumas.  She also reported using alcohol in 
service when she was depressed to help with sleeping and to avoid 
recollections of trauma.  After a mental status examination, MDD, 
recurrent, moderate without psychosis, and panic disorder with 
agoraphobia were diagnosed.  Subsequent VA treatment records by 
and large continued to assign the Veteran a diagnosis of MDD, 
with occasional references to, and/or diagnosis, of PTSD or PTSD 
symptoms.

In a February 2003 letter from the Veteran's psychologist, N.H., 
she stated that the Veteran had PTSD and a MDD, and identified 
the constellation of symptoms found in the Veteran to support 
each diagnosis.  She also stated:

According to [the Veteran] and military records, she 
was functioning well prior to the [two sexual assaults 
that occurred in the Army]; she received numerous 
awards for meritorious service and was promoted early 
due to her excellent skills.  Because of this success, 
she was considering a career in the Army.  After the 
rape[s], however, she began to have trouble 
functioning; she had difficulty being in close 
quarters with men, began lashing out at them, missed 
duty to avoid being near her rapist (her platoon 
sergeant), and was eventually counseled by her company 
commander because of this behavior.  

In a December 2007 statement of accredited representative, it was 
noted that the Veteran had argued that the letter of commendation 
she received in August 1981 was awarded for "enduring mental and 
physical abuse that was rendered upon her by the command and that 
receiving a commendation at the end of training is not the norm 
and should be considered as such."  Also, although an 
administrative charge was brought against her only once, in 
December 1982, "it was brought after an accumulation of 
confrontations and should not be dismissed because of the receipt 
of achievement awards."

On June 2009 VA examination, the Veteran reported having a 
history of childhood physical and sexual abuse.  She also 
reported being both harassed/hazed and sexually assaulted in 
service.  The first and only incident of harassment occurred in 
May 1981 while she was stationed at Fort Gordon, Georgia.  In 
July 1981, while still at Fort Gordon, she was sexually 
assaulted.  After this incident, she requested to see her first 
sergeant and he took her to the hospital to see a psychiatrist 
who prescribed medication to keep her calm.  The third incident 
was another sexual assault and occurred in December 1982 while 
she was stationed in Korea.  After a mental status examination, 
the examiner diagnosed recurrent MDD and chronic PTSD.  She then 
stated, "[MDD] (primary diagnosis) and PTSD may sometimes 
exacerbate each other.  The depression may relate to negative 
childhood experiences including death of mother, loss of daily 
contact with father, and sexual assault in childhood.  Veteran 
described sexual assault trauma both in childhood in the 
military."  The examiner declined to opine as to whether the 
Veteran's PTSD was related to her military service as her claims 
file was unavailable for review.

In June 2010, the Veteran's claims file was made available for 
the June 2009 VA examiner's review.  In an addendum opinion, she 
opined the following:

* The Veteran's claims file, including her STRs, do not reflect 
any in-service behavioral changes that might suggest she was the 
victim of a personal/sexual assault.  Rather, they suggest she 
might have had some preexisting nervous tendencies as, just a few 
weeks after entering basic training, she expressed mild 
nervousness to a medical provider and was provided appropriate 
medication.  

* The Veteran's explanations for why behavioral changes were not 
documented to a greater degree even though she was deeply 
affected by the personal assaults were not consistent with what 
an individual might experience under these same circumstances.  
The examiner explained that the Veteran frequently sought medical 
attention for relatively minor issues, which often resulted in 
documentation of unremarkable medical findings and provisions of 
reassurance.

* The Veteran's behavioral changes/disciplinary problems noted in 
the latter part of her service and after service are not 
corroborative evidence of her alleged in-service stressor events.  
The examiner explained that two months prior to the Veteran's 
Article 15 in December 1982, she was advised she was pregnant.  
Three months later, in March 1983, she was discharged due to her 
pregnancy.  Therefore, at the time of her Article 15 in December 
1982, she was already several months pregnant.  The examiner then 
opined that it was as likely that the Veteran's willful disregard 
of her female noncommissioned officer's orders and disrespectful 
verbal response to the same female were related to hormonal/mood 
changes associated with her pregnancy.  The examiner also 
emphasized that during her VA examination, the Veteran stated the 
pregnancy was not the result of any sexual assault in service.

* Considering the Veteran's sad childhood (which included both 
sexual and physical abuse), her 27 years of civilian life 
following separation from service wherein she had a stressful 
life as a single parent caring for her son, and the lack of 
evidence of an in-service stressor event in service, there was 
insufficient evidence (other than the Veteran's own statements 
and those of her therapist) that the PTSD resulted from the 
alleged stressors in the military.  

The June 2009 VA examiner also noted that inasmuch as the Veteran 
had admitted to being sometimes less than truthful, there were 
obvious questions of credibility issues which she had already 
discussed in her opinions.

As noted, the Veteran has diagnoses of PTSD and MDD.  The 
determinative issue, then, turns to whether there is sufficient 
evidence to conclude that the alleged stressor events on which 
these diagnoses are based actually occurred.  Because the alleged 
stressor events involve allegations of hazing/harassment and 
sexual assault, and by their nature are extremely personal and 
sensitive issues, VA recognizes that many incidents are not 
officially reported.  Therefore, evidence from sources other than 
the Veteran's service records may corroborate her account of the 
stressor incidents.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is another type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible corroborating 
evidence of a stressor include, but are not limited to: a request 
for a transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).

The Veteran's STRs are silent for any reports of 
hazing/harassment or sexual assault in service.  On March 1983 
service separation physical examination, her psychiatric clinical 
evaluation was normal.  And although the Veteran has asserted she 
was sent for evaluation by a psychologist after she complained of 
the treatment she was receiving in service, the only 
documentation in her STRs for treatment of psychiatric symptoms 
was in April 1981, when situational anxiety was assessed.  This 
date precedes the timeframes when the Veteran alleges her in-
service stressor incidents occurred, i.e., May 1981, July 1981, 
and December 1981/1982.

The Veteran's service personnel records are likewise silent for 
any documentation of complaints of hazing/harassment or sexual 
assault.  Instead, they show that she received letters of 
commendation in August 1981 and May 1982, and a certificate of 
achievement in August 1982, and was promoted in 1982.  Although 
the Veteran has asserted that she had difficulty functioning in 
service after the hazing/harassment and sexual assault incidents 
in service, such evidence tends to belie any assertions of 
behavioral changes in service.  The Board notes the Veteran's 
argument that the August 1981 letter of commendation was awarded 
for "enduring mental and physical abuse that was rendered upon 
her by the command and that receiving a commendation at the end 
of training is not the norm and should be considered as such," 
and also notes that an administrative charge was brought against 
the Veteran in December 1982.  Consequently, in April 2008, the 
Board sought an opinion from a VA examiner as to whether such 
documented behavioral changes/disciplinary problems could serve 
as corroborating evidence that the alleged stressors actually 
occurred.  See 38 C.F.R. § 3.304(f)(3) (VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred).  In June 2010, the VA examiner 
reviewed the Veteran's claims file.  After noting that the 
Veteran underwent Article 15 proceedings for willfully disobeying 
an order by a female noncommissioned officer, she opined that it 
was as likely that the Veteran's response to her superior officer 
was related to hormonal/ mood changes associated with her 
pregnancy at that time; therefore, such evidence could not serve 
as corroborating evidence that her stressors had occurred in 
service as alleged.  

The Board has also given consideration to the February 2003 
letter from the Veteran's treating psychologist, N.H., in which 
she states that the Veteran has PTSD and MDD, and relates these 
diagnoses to the Veteran's experiences in service.  The Board 
finds this opinion unpersuasive as it appears to be based on 
inaccurate and incomplete history.  Significantly, in N.H.'s 
letter, she states the Veteran functioned well prior to her two 
sexual assaults in service, and received numerous awards and was 
promoted early due to her excellent performance in service.  It 
was only after the two incidents of sexual assault that the 
Veteran's performance in service began to decline.  As was noted 
above, however, the record documents, to the contrary, that the 
Veteran received her awards and promotion after the alleged 
stressor incidents are alleged to have occurred in service.  
Therefore, the factual record contradicts, rather than supports, 
N.H.'s statements in her opinion.  A medical opinion based solely 
upon an unsubstantiated history as related by a veteran is not 
probative medical evidence.  LeShore v. Brown, 8 Vet. App. 405 
(1995); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008).  Furthermore, N.H.'s opinion does not discuss what 
impact, if any, the Veteran's history of childhood sexual 
assault, which was noted in psychotherapy sessions, had on her 
current PTSD and MDD.

In contrast, the June 2009 VA examiner's opinions that the 
Veteran's depression was related to her negative childhood 
experiences, and that there was insufficient evidence in the 
record to establish that the Veteran's PTSD was related to 
alleged stressors in service included a rationale for the 
opinions provided, were based on a more accurate and complete 
factual background, and took into consideration the Veteran's 
history of childhood personal and sexual assault.  For these 
reasons, the Board finds these opinions more persuasive.  See 
Gabrielson v. Brown, 7 Vet. App. 36 (1994) (the Board may place 
greater weight on one medical professional's opinion over 
another's depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent they 
review prior clinical records and other evidence.)

Finally, the Board notes that it has also considered the 
Veteran's lay testimony concerning her alleged in-service 
stressors.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (reaffirming that VA must consider the competency of lay 
evidence to determine if it is sufficient to establish nexus).  
While the Veteran has provided names of the persons involved as 
well as the names of the persons she confided in after each 
incident, she has not submitted statements from any of these 
individuals to corroborate her alleged in-service 
hazing/harassment and sexual assault.  Likewise, she has not 
provided corroborative evidence to support her claims that she 
had bulimia and was a binge drinker for many years as a result of 
her alleged in-service stressor events.  More significantly, the 
Board notes that there have been some inconsistencies in the 
Veteran's reports of her stressors in service.  In a February 
2003 stressor statement, she reported that she was first 
subjected to hazing and harassment in May 1981 while stationed at 
Fort Leonard Wood, and was sent to see a psychologist after she 
complained.  However, during the June 2009 VA examination, she 
reported that she was stationed at Fort Gordon, Georgia when she 
was hazed/harassed, and that she was sent to a see a psychologist 
after she reported being sexually assaulted in July 1981.  Also, 
she reported during her VA examination that the sexual assault in 
Korea occurred in December 1982, whereas previously she had 
reported that it occurred in December 1981.  To the extent that 
the VA examiner has also raised concerns about the Veteran's 
credibility (based upon the Veteran's own admission that she is 
sometimes less than truthful), the Board finds that the Veteran's 
own statements describing her alleged in-service stressor events 
may not serve as corroborative evidence that such events actually 
occurred.

In summary, the record does not show that the Veteran engaged in 
combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  Furthermore, there is 
nothing in the record to suggest that the Veteran's MDD may 
somehow otherwise be related to her service.  As threshold 
requirement for establishing service connection for PTSD and MDD 
are not met, the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the benefit of the doubt doctrine 
does not apply, and the claim must be denied.


ORDER

Service connection for PTSD and MDD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


